Title: To Thomas Jefferson from Nicolas & Jacob van Staphorst, 22 May 1788
From: Nicolas & Jacob van Staphorst
To: Jefferson, Thomas


          
            
              Sir
            
            Amsterdam, 22 May 1788
          
          We have before us your Excellency’s respected favor of 16th Inst. and sincerely congratulate you on your safe Return to Paris.
          The further Sale of the remaining Bonds of the Loan of 1787 as well as the disposal of the Million signed by Mr. Adams when he was last here, will materially depend upon the News We may have from America. Should the New Government be adopted, it would certainly increase the Demand for them, but until the Organization shall be known, and its proceedings respecting the Public Debts be published, We cannot flatter your Excellency, We shall be able to raise Monies here for discharging the Interest due by the United States to the Court of Versailles. But after the aforegoing Objects shall have been settled upon the footing We trust they will, and their regular Operation be experienced for a short time, We cannot doubt the United States will have in their power to command the Funds here they may wish to negotiate.  Your Excellency will greatly oblige us, in the communication of any Intelligence you may have received respecting the Progress made in the Adoption of the new federal Government, and the probability when we may expect News, it will be agreed by a sufficient Number of States, to commence its Proceedings. The actual threatning Situation of European Politics, will we hope impress the reluctant States, with the Necessity of establishing such a Government for the Union, as may insure the Congress that Respect your Resources and happy local merits and will certainly have when the United States shall be represented by a firm and efficient Government.
          We have likewise loaded in the Ship de Jeune Bernardus Capt. Claas Arendz Coen for Havre, the two Stoves received for your Excellency from Mr. Peuchen, The charges on which with the three Cases you left us, Your Excellency has herewith the Account of, For which We debit the United States ƒ18.
          In consequence of your Excellency’s promise to reimburse us One Hundred Guineas that Commr. Paul Jones asked of us upon Loan, provided he did not discharge it himself; We furnished him a Credit for that sum upon Copenhagen, Which he has disposed of. He has taken up the Matter as a Debt of Honor, assuring us he will take care We shall be paid, even if his Friend Doctr. Bancroft should not reimburse it to us, to which however he had strongly urged him. We have done the like and shall be glad the Affair may be thus settled; Otherwise We shall be under the Necessity to call upon your Excellency for directions to charge same to the United States. We are ever respectfully Your Excellency’s Most obed. & very hble. Servs.,
          
            Nic. & Jacob van Staphorst
          
          
            Note of Charges on 3 Chests received from His Excellency T. Jefferson Esqr. and 2 Chests received from J. J. Peuchen, Shipped by order of his Excy. to Mr. A. Limozin at Havre by de Jeune Bernardus, Claas Arends KoenViz.
            
              
                for freight of the 2. Chests from Cologne
                ƒ 5.6
              
              
                Boatage and Porterage
                  2.10
              
              
                Exportation Duties and pasports
                 10.4
              
              
                
                
                  ƒ18.—
                
              
            
          
        